Citation Nr: 1427368	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative arthritis, right knee.  

2.  Entitlement to service connection for degenerative arthritis, right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972, May 1987 to July 2002, and July 2003 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.  

The RO found that the Veteran had not submitted new and material evidence to reopen the claim of service connection; however, a decision review officer (DRO) determined the claim to be reopened, and subsequently denied the claim, in an April 2012 Statement of the Case (SOC).  Although the RO subsequently reopened the claim of service connection for degenerative arthritis, right knee, and denied it on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

The entire claims file was reviewed in this case, to include all VA electronic claims systems. 

In September 2013, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge (VLJ).  


FINDINGS OF FACT

1.  In July 2005, the RO denied a claim for service connection for degenerative arthritis, right knee; the Veteran filed a notice of disagreement in August 2005 but did not perfect his appeal after a statement of the case was issued in November 2005.  Therefore, the July 2005 RO decision became final. 

2.  Evidence received since the last decision of record, which denied service connection for degenerative arthritis, right knee, relates specifically to an unestablished fact necessary to substantiate the claim.

3.  The Veteran has degenerative arthritis in his right knee that is likely causally related to service. 


CONCLUSIONS OF LAW

1.  New and material evidence having been received; the claim for service connection for degenerative arthritis, right knee is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

2.  The criteria for service connection for degenerative arthritis, right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

The Veteran in this case was initially denied service connection for degenerative arthritis, right knee, in a July 2005 rating decision.  The RO explained that there was no evidence of a current disability of the Veteran's right knee that was related to service.  No appeal was filed, and the decision was final a year after notification to the Veteran.  In May 2011, the RO denied a claim to reopen stating that no new and material evidence had been provided.  The Veteran filed a timely notice of disagreement in May 2011.  The Veteran's notice of disagreement included a claim for entitlement to service connection for degenerative arthritis, right and left knees, as well as skin cancer.  The Veteran was issued a statement of the case in April 2012 addressing service connection for degenerative arthritis in both knees and skin cancer.  However, the Veteran's VA Form 9 and an accompanying statement by his representative, submitted in May 2012, indicated that the Veteran only wanted to appeal his claim for service connection for degenerative arthritis, right knee.  The Veteran, at his hearing in September 2013, affirmed that the issue on appeal was entitlement to service connection for degenerative arthritis, right knee.  (Hearing Transcript at 2-3). 

The Veteran has alleged that new and material evidence exists and has requested that the claim be reopened.  In this regard, the Board notes treatment records from the Salt Lake VA Health Care System showed treatment for right knee pain and x-ray findings in March 2010 of mild osteoarthritis.  Additionally, a treatment note dated June 2011 included x-ray findings that show degenerative joint disease of the right knee.  The examiner stated that there were bony abnormalities which could be due to long term repetitive pressure on the knee with acute strain.  

As, prior to the May 2011 rating decision, there was no evidence of a current right knee disability of record, the evidence is new, in that it was not of record at the time of the previous denial, and it is material, in that it relates to a previously unestablished fact necessary to substantiate the underlying claim.  See 38 C.F.R. § 3.156.  Accordingly, the claim will be reopened.

Service Connection 

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that his degenerative arthritis, right knee, is causally related to his service. 

The Veteran testified at a hearing before the undersigned VLJ in September 2013. The Veteran contends that his knee pain began around 2002-03.  He alleges that he did not see a doctor after the onset of pain during service because he was afraid of not making a promotion list and he didn't want his knee pain to affect his promotion.  The Veteran stated that he was still able to complete the physical training.  (Hearing Transcript at 4).  The Veteran testified that one of the doctors, Dr. Jack, who subsequently became his physician in 2005, and offered an etiology opinion of record, knew the Veteran during service and observed the Veteran's knee pain during service.  (Hearing Transcript at 5-8).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

Service treatment records indicate that the Veteran received treatment for knee pain associated with a right knee sprain after falling in July 2000.  However, the knee injury was considered acute and transitory.  Prior to separating from his final period of service in 2005, the Veteran filed claims for VA benefits, including for the knee.  He then had a QTC examination in April 2005, prior to separation.  The examiner noted that the Veteran reported right knee pain that was weather induced.  The examiner stated that the Veteran had functional impairment, including difficulty lifting due to his knee pain.  The examiner noted that the Veteran has not lost time from work due to this condition.  Physical examination revealed no heat, redness, swelling, effusion, or drainage.  Drawer's test and McMurray's test were within normal limits.  No subluxation, locking, joint effusion, crepitus, or ankylosis were reported.  X-rays were also performed and indicated that the Veteran had no arthritic changes and that the Veteran's knee was normal.  Further, x-rays indicated normal articulation surface of the distal femur, proximal tibia, and patella.   No diagnosis was provided since x-rays showed no arthritis and the Veteran had full range of motion.

In 2010, the Veteran filed a claim to reopen.  Private medical records dated in 2010 showed diagnosis of degenerative arthritis of the right knee.  In June 2011, Dr. A. noted that the Veteran reported that while in the military, the Veteran had to run, walk, and carry weight.  Dr. A. also reported that the Veteran stated that he thought that the PT tests over the years have done some damage to the knee.  Dr. A. noted the Veteran's service treatment records included a right knee sprain in July 2000.  Dr. A. concluded that overuse and bony abnormalities visible on a current x-ray are very likely due to long term repetitive pressure on the knee which led to at least one acute strain and likely led to several subclinical episodes which the Veteran reported.  

The Veteran had a VA examination in April 2012.  The examiner diagnosed the Veteran as having mild osteoarthritis of the right knee.  The examiner stated that the medial, lateral, and patellofemoral joint spaces are preserved.  There is osteophytosis within the patellofemoral joint space.  There were no visible fractures, but small joint effusion.  Soft tissues were normal.  Regarding etiology of the Veteran's mild osteoarthritis of the right knee, the examiner noted that the osteoarthritis of the right knee was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or, illness.   The examiner found the Veteran credible, but stated that osteoarthritis was not seen until 2010 so was less likely related to service.

In June 2012, the Veteran submitted a Disability Benefits Questionnaire completed by Dr. A.  The diagnosis remained degenerative joint disease of his right knee.  Dr. A. discussed the Veteran's physical training during service, and noted that he had a long history of knee pain, including symptoms for more than 10 years.  Dr. A. opined that this history of repetitive stress "certainly (>95% confidence) led to [the Veteran's] current symptoms and xray [sic] findings."  Further, Dr. A. included a statement from retired Colonel David B. Jack, M.D., who had also previously served with the Veteran.  The statement said in part, that Dr. Jack witnessed the Veteran experience chronic knee pain during the Veteran's military service.  Dr. Jack stated, "[t]his patient is known from common association in the National Guard.  There is no question that duty related activities contributed to his arthritis.  It was just not severe enough during his duty time to merit significant military profiling.  Definitely LOD positive."  At his hearing, the Veteran clarified that he served with Dr. Jack in the National Guard, and then Dr. Jack became his physician after service.

In light of this additional evidence, the RO returned the Veteran's claims file to the April 2012 VA examiner for an addendum.  The examiner again concluded the right knee condition is less likely related to service.  The examiner further stated, in light of radiographs taken in May 2012, that the Veteran's osteoarthritis is not unexpected in an active male of the Veteran's age. These findings are interpreted as symmetric findings by the examiner as both of the Veteran's knees were examined.  Discernable unilateral pathology would be expected if significant injury had been experienced in the right knee.   

The Board finds that there is evidence both for and against the Veteran's claim.  On the one hand, the Veteran is credible and his right knee degenerative arthritis appears consistent with the nature of his military duties.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is also a current diagnosis and positive nexus opinions by medical professionals, one of whom knew the Veteran during service and is his current physician. 

On the other hand, there is a negative etiology opinion from a VA examination, with a supporting rationale.

However, having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's right knee disability had onset in service or was caused or aggravated by the Veteran's active service.  Although he may not have sought treatment, he clearly experienced knee pain as evidenced by his VA claim and VA examination prior to his discharge in 2005.  Although x-rays were normal at that time, VA law does not require that a condition be affirmatively shown at the time of separation from service.  Rather, a condition diagnosed after service can still be service connected if a persuasive opinion links it to service.  Here, it cannot be said that one medical opinion is more probative than the other, considering both medical professionals had an accurate medical history, but simply reached contrary opinions.  If anything, though, the fact that a retired colonel who is also a medical doctor served with the Veteran and then provided a positive opinion is highly persuasive.

Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for a right knee disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

New and material evidence has been received to reopen service connection for degenerative arthritis, right knee; this portion of the appeal is granted. 

Entitlement to service connection for degenerative arthritis, right knee is granted.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


